Citation Nr: 1216975	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-19 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 1973, and September 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO framed the issue on appeal as entitlement to service connection for depression, a review of the record indicates that the Veteran has also been diagnosed with posttraumatic stress disorder (PTSD), dysthymic disorder, conversion disorder, and situational adjustment problems.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As a final introductory matter, it does not appear that the following issues have been addressed by the agency of original jurisdiction (AOJ).  On the March 2012 written brief presentation, the Veteran's representative indicated that the Veteran wished to make the claims of service connection for bilateral hearing loss and complications surrounding the Veteran's hysterectomy.  As the AOJ has not yet adjudicated these issues, the Board does not have jurisdiction, and they are referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran's service treatment records show that she was seen by Mental Health Services in April 1982.  Specifically, the report noted that the Veteran had a situational adjustment problem.  Additionally, her mental status was noted to be within normal limits, with symptoms of mild depression.  Furthermore, a May 1982 record also documented a diagnosis of depression.  

The Veteran's VA outpatient treatment records show diagnoses and treatment for PTSD due to past sexual trauma, depression, dysthymic disorder, and conversion disorder.  Additionally, the Veteran was attending group therapy sessions. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has an in-service diagnosis of depression, provided competent reports of continuity of symptomatology, and is currently being treated for an acquired psychiatric disorder, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of any acquired psychiatric disorders.  Although the Veteran has been seeking treatment for an acquired psychiatric disorder, it remains unclear to the Board whether the Veteran's acquired psychiatric disorder had its onset while she was on active duty.  A medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The claim must therefore be remanded.

Additionally, throughout the Veteran's VA outpatient treatment records, the Veteran consistently reported sexual assault as a child.  However, in a September 2007 VA outpatient treatment record, the Veteran reported that she was also sexually assaulted on active duty, and was treated for this in San Antonio, Texas.  More development is needed before the Board can adjudicate this aspect of the claim.  
 
The Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5) (2011); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

On remand, the Veteran will be afforded another opportunity to provide further evidence regarding her in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that she may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos, 22 Vet. App. at 329.  

Lastly, the Board notes that a remand is also necessary to obtain any outstanding VA and private treatment records.  A September 2004 VA outpatient treatment record noted that it was the Veteran's initial visit, and that she had recently moved to the state.  Additionally, the doctor noted that the Veteran took many medications, which she recently ran out of.  It appears that the Veteran received VA or private medical treatment for her claimed condition prior to September 2004.  However, these records have not been obtained and associated with the claims file.  Additionally, the record reflects that the Veteran was receiving periodic treatment at the VA through February 2008.  It is unclear if the Veteran sought treatment after that time for her psychiatric condition.  As these VA and/or private medical records dated prior to September 2004 and after February 2008 may contain information pertinent to her claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in her possession or authorize VA to obtain those records on her behalf. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available outstanding VA treatment records dated prior to September 2004 and after February 2008.  Additionally, contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated her for her claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Contact the Veteran and request that she provide a more specific and detailed statement describing her alleged stressors.  She should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify her stressors.

Also, notify the Veteran that she may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate her account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that she may have discussed her in-service stressors with either during or after service, including family members, friends, and fellow service-members).

3.  After the foregoing, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to her active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner should diagnose any acquired psychiatric disorder found to be present.

Additionally, the examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical trauma.

A.  If a diagnosis of PTSD is appropriate:

The examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

B.  If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depression, a depressive disorder):

The examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service harassment and/or physical assault.  

In doing so, the examiner should acknowledge and discuss the Veteran's service treatment records, to include the April and May 1982 reports that note diagnoses of depression; VA outpatient treatment records; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After she has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

